         Case 1:21-cr-00413-EGS Document 15 Filed 06/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMIANL NO.
                                                 :
              v.                                 :
                                                 :     MAGISTRATE NO. 21-MJ-360
 PHILIP EDWARD KRAMER,                           :
                                                 :
                       Defendant.                :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1) and (b)(1)(A)
                                                 :    (Entering and Remaining in a Restricted
                                                 :    Building with a Dangerous Weapon)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct
                                                 :    and Parading, Demonstrating, or Picketing
                                                 :    in a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                      a Capitol Building)
                                                      18 U.S.C. § 641
                                                      (Theft of Government Property)
                                   INFORMATION
       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia, PHILIP EDWARD

KRAMER, knowingly entered and remained in a restricted building and grounds, that, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so, and, during and in relation to the offense, did use and carry a dangerous weapon.

       (Entering and Remaining in a Restricted Building or Grounds with a Dangerous
       Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and (b)(1)(A))

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, PHILIP EDWARD

KRAMER, knowingly, and with intent to impede and disrupt the orderly conduct of
         Case 1:21-cr-00413-EGS Document 15 Filed 06/21/21 Page 2 of 3




Government business and official functions, engaged in disorderly and disruptive conduct in, and

within such proximity to the United States Capitol, a restricted building, when, and so that, such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                         COUNT THREE

       On or about January 6, 2021, within the District of Columbia, PHILIP EDWARD

KRAMER, willfully and knowingly engaged in disorderly and disruptive conduct in any of the

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, PHILIP EDWARD

KRAMER, willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(G))

                                         COUNT FIVE

       On or about January 6, 2021, within the District of Columbia, PHILIP EDWARD

KRAMER, embezzled, stole, purloined, knowingly converted to his use and the use of another,

and without authority, sold, conveyed and disposed of any record, voucher, money and thing of

value of the United States and any department and agency thereof, that is, a “Do Not Enter” sign,

which has a value of less than $1,000.

                                                 2
  Case 1:21-cr-00413-EGS Document 15 Filed 06/21/21 Page 3 of 3




(Theft of Government Property, in violation of Title 18, United States Code, Section
641)

                                    Respectfully submitted,

                                    Channing D. Phillips
                                    Acting U.S. Attorney
                                    D.C. Bar No. 415793

                             By:    /s/ Anita Eve
                                    ANITA EVE
                                    Assistant United States Attorney (Detailee)
                                    Pennsylvania Bar No. 45519
                                    United States Attorney’s Office
                                    District of Columbia
                                    Cell No. (215) 764-2177
                                    Anita.eve@usdoj.gov




                                       3
